DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application is being examined under the pre-AIA  first to invent provisions. 
Art Unit- Location
The Art Unit location of your application in the USPTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2642.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-2, 4-7, 9-12, 14-17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abedini US Patent Application No.:( US 2018/0115990 A1) hereinafter referred as Abedini.
For claim 1, Abedini teaches a method comprising: 
receiving, from a first base station (MeNb fig. 9), configuration parameters (directional SYNC and RACH configuration fig. 9 where  RACH transport the transceiver beam ID)  (paragraphs [0008], lines 9-13,  [0054], lines 1-4 and  [0107], lines 1-8) (paragraph [0108], lines 1-3); 
transmitting, to the first base station, one or more random access preambles via resources associated with a first beam of the one or more beams of the first cell (paragraph [0009], lines 1-4 random access procedure is used by the UEs to initiate a data transfer using RACH.) and (paragraph [0037], lines 1-11); 
receiving, at the wireless device, a message from a second base station (paragraph [0102], lines 1-12 the SeNB fig. 9 transmits a direction for future communication through the resource RACH transmission) and (paragraph [0108], lines 3-9), requesting a random access report (paragraph [0109], lines 1-5); and 
transmitting, from the wireless device to the second base station (paragraph [0009], lines 1-4) and (paragraph [0104], lines 1-5), the random access report comprising:  a cell identifier of the first cell (paragraph [0107], lines 3-8); and a first beam identifier of the first beam (paragraph [0107], lines 3-8).
For claim 2, Abedini teaches the method, further comprising receiving, by the wireless device from the first base station, transport blocks via the one or more beams of the first cell based on the configuration parameters (paragraphs [0009], lines 4-17 and [0051], lines 3-8).
For claim 4, Abedini teaches the method,  wherein the first cell is a cell that the wireless device uses for the transmitting the random access report (paragraphs [0108], lines 3-12).
For claim 5, Abedini teaches the method,   wherein the configuration parameters comprise at least one of: 
the cell identifier of the first cell; or at least one beam configuration parameter of the one or more beams, the at least one beam configuration parameter comprising at least one of: one or more beam indexes; synchronization signal scheduling information; synchronization signal sequence information; reference signal scheduling information; reference signal sequence information; beam scheduling information; or random access preamble configuration information (paragraphs [0090], lines 1-23,  [0108], lines 3-6) and (paragraphs [0108], lines 3-6). 
For claim 6, Abedini teaches the method, further comprising determining a connection failure with the first cell based on at least one criterion associated with the connection failure, wherein the at least one criterion comprises at least one of: a plurality of out-of-sync detections; one or more random access failures; or a plurality of retransmissions (paragraphs [0089], lines 4-19).  
Abedini teaches the method, further comprising selecting a second cell of the second base station based on the connection failure and transmitting measurement results of the first beam, wherein the measurement results comprise at least one of: a reference signal received power; a reference signal received quality; a combined reference signal received power; or a combined reference signal received quality (paragraphs [0030], lines 8-12) and (paragraphs [0033], lines 1-10). 
For claim 9, Abedini teaches the method, wherein the random access report indicates at least one of: a first number of preambles that the wireless device sent via the first cell; or a second number of preambles that the wireless device sent via resources associated with the first beam (paragraph [0086], lines 1-8)- (paragraphs [0087], lines 1-7). 
For claim 10, Abedini teaches the method, wherein the random access report indicates a transmission power reached for the transmitting the one or more random access preambles (paragraph [0033], lines 1-10).  
For claim 11, Abedini teaches a wireless device comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the wireless device to: 
receive, from a first base station, configuration parameters comprising one or more beam identifiers of one or more beams of a first cell;
 transmit, to the first base station, one or more random access preambles via resources associated with a first beam of the one or more beams of the first cell; 
receive, at the wireless device, a message from a second base station, a message requesting a random access report; and 
transmit, from the wireless device to the second base station, the random access report comprising: a cell identifier of the first cell; and a first beam identifier of the first beam.  
For claim 12, Abedini teaches the wireless device, wherein the instructions, when executed by the one or more processors, further cause the wireless device to receive, from the first base station, transport blocks via the one or more beams of the first cell based on the configuration parameters (paragraphs [0009], lines 4-17 and  [0051], lines 3-8).  
For claim 14, Abedini teaches the wireless device, wherein the first cell is a cell that the wireless device uses for the transmitting the random access report (paragraphs [0108], lines 3-12).  
Abedini teaches the wireless device, wherein the configuration parameters comprise at least one of: the cell identifier of the first cell; or at least one beam configuration parameter of the one or more beams, the at least one beam configuration parameter comprising at least one of: one or more beam indexes; synchronization signal scheduling information; synchronization signal sequence information; reference signal scheduling information; reference signal sequence information; beam scheduling information; or random access preamble configuration information (paragraphs [0090], lines 1-23,  [0108], lines 3-6) and (paragraphs [0108], lines 3-6).  
For claim 16, Abedini teaches the wireless device, wherein the instructions, when executed by the one or more processors, further cause the wireless device to determine a connection failure with the first cell based on at least one criterion associated with the connection failure comprising at least one of: a plurality of out-of-sync detections; one or more random access failures; or a plurality of retransmissions (paragraphs [0089], lines 4-19).   
For claim 17, Abedini teaches the wireless device,  wherein the instructions, when executed by the one or more processors, further cause the wireless device to select a second cell of the second base station based on the connection failure and transmit measurement results of the first beam, wherein the measurement results comprise at least one of: a reference signal received power; a reference signal received quality; a combined reference signal received power; or a combined reference signal received quality(paragraphs [0030], lines 8-12) and (paragraphs [0033], lines 1-10). 
For claim 19, Abedini teaches the wireless device, wherein the random access report indicates at least one of: a first number of preambles that the wireless device sent via the first cell; or a second number of preambles that the wireless device sent via resources associated with the first beam (paragraph [0086], lines 1-8)- (paragraphs [0087], lines 1-7).  
For claim 20, Abedini teaches the wireless device, wherein the random access report indicates a transmission power reached for the transmitting the one or more random access preambles (paragraph [0033], lines 1-10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being un-patentable over Abedini US Patent Application No.:( US 2018/0115990 A1) hereinafter referred as Abedini in view of Marshall US Patent Application No.:( US 2019/0324111 A1) hereinafter referred as Marshall.
For claims 3 and 13, Abedini disclose all the subject matter of the claimed invention with the exemption of the first base station is the second base station as recited in claims 3 and 13.
Marshall from the same or analogous art teaches the first base station is the second base station. (paragraph [0028], lines 1-6). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the first base station is the second base station as taught by Marshall into the control of multiple connection in mobile communication of Abedini.   
Marshall into the control of multiple connection in mobile communication of Abedini. As disclosed in Marshall, the motivation for the combination would be to use the first base station which is the second base station that will help the method to be more efficient and reliable for a better and faster communication 
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being un-patentable over Abedini US Patent Application No.:( US 2018/0115990 A1) hereinafter referred as Abedini, in view of Chen US Patent Application No.:( US 2010/0041428 A1) hereinafter referred as Chen.
For claims 8 and 18, Abedini disclose all the subject matter of the claimed invention with the exemption of the one or more elements of the configuration parameters; a first information element indicating whether a random access attempt was a 2-stage random access or a 4-stage random access; or a second information element indicating whether a random access attempt was a contention free random access or a contention based random access as recited in claims 8 and 18.
Chen from the same or analogous art teaches the one or more elements of the configuration parameters; a first information element indicating whether a random access attempt was a 2-stage random access or a 4-stage random access; or a second information element indicating whether a random access attempt was a contention free random access or a contention based random access (paragraph [0037], lines 8-13). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the one or more elements of the configuration parameters; a first information element indicating whether a random access attempt was a 2-stage random access or a 4-stage random access; or a second information element indicating whether a random access attempt was a contention free random access or a contention based random access as taught by Chen into the control of multiple connection in mobile communication of Abedini.   
The one or more elements of the configuration parameters; a first information element indicating whether a random access attempt was a 2-stage random access or a 4-stage random access; or a second information element indicating whether a random access attempt was a contention free random access or a contention based random access can be modify/implemented by combining the one or more elements of the configuration parameters; a first information element indicating whether a random access attempt was a 2-stage random access or a 4-stage random access; or a second information element indicating whether a random access attempt was Chen into the control of multiple connection in mobile communication of Abedini. As disclosed in Chen, the motivation for the combination would be to use the configuration parameters as well a first information element indicating whether a random access attempt was a 4-stage random access where the LTE random access procedure is used by the UEs to initiate a data becoming the method/device more efficient and reliable for better connection communication.. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/Primary Examiner, Art Unit 2642